118 U.S. 385 (1886)
FRANCIS & Others
v.
FLINN.
Supreme Court of United States.
Argued April 20, 1886.
Decided May 10, 1886.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*388 Mr. James R. Beckwith for appellants.
Mr. Joseph P. Hornor for appellee submitted on his brief.
MR. JUSTICE FIELD, after stating the case as above reported, delivered the opinion of the court.
The bill does not state what the publications were of which the plaintiff complains, or what the divers suits instigated by the defendants were other than those mentioned, in which charges were made as to towing vessels through the pass without pilots, and as to certain persons not being branch pilots, or contracting not to serve as such. Nor does it state any of the other "various and divers ways" in which he is injured by the defendants.
The whole gist of the complaint is that the defendants do not treat the plaintiff as having a right to use his vessel as a pilot-boat, and have publicly so stated, and that some of the parties mentioned have been subjected to suits for their acts in piloting. But if this be so, the plaintiff has a full remedy for his alleged wrongs in the courts of law. They furnish no ground for the interposition of a court of equity. If the plaintiff has a right to pilot vessels with his boat through the pass and is wrongfully interfered with by the defendants or others, *389 he can prosecute them for the wrong. If his vessel is arrested in its passage, without lawful warrant, he can bring the defendants before the courts to answer for their conduct. If his pilots are duly licensed, and they are hindered or prevented from the exercise of their business, both he and they have the same means of redress which are afforded to every citizen whose rights are invaded and obstructed. If the publications in the newspapers are false and injurious, he can prosecute the publishers for libel. If a court of equity could interfere and use its remedy of injunction in such cases, it would draw to itself the greater part of the litigation properly belonging to courts of law.
We think the court below should have sustained the demurrer of the defendants for want of equity in the bill. The decree must, therefore, be
Reversed, and the cause remanded, with instructions to dismiss the bill.